Exhibit 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

I, Elizabeth Truong (referenced herein as “I” or “me”), intending to be legally
bound, agree to this Separation Agreement and General Release (the “Agreement”),
which is being entered into between me and Landmark Apartment Trust, Inc.
(formerly known as Landmark Apartment Trust of America, Inc., the “Employer”).
For and in consideration of the mutual promises contained herein, and for other
good and sufficient consideration, receipt of which is hereby acknowledged, the
Employer and I (collectively, the “Parties”), intending to be legally bound,
agree as follows:

1. Separation and Payment.

(a) I shall resign from any and all positions with the Employer or any
subsidiary or joint venture thereof, effective January 16, 2015 (the “Separation
Date”). The Employer will pay me all wages, salary, business reimbursement
expenses, and other payments due as of the Separation Date, including 120 hours
of accrued leave benefits ($17,308) due in accordance with Employer policy. All
amounts due under this subsection shall be paid within 72 hours of the execution
of this Agreement, less tax withholding as determined by the Employer.
Notwithstanding the foregoing, I acknowledge that I am not due a 2014 bonus
payment or any other bonus or incentive payments. I further acknowledge and
agree that no outstanding equity interests held by me which have not heretofore
vested will vest, including, without limitation, LTIPs.

(b) In consideration of my agreeing to and complying with the terms of this
Agreement, the Employer shall, subject to Section 1(c) and Section 5 hereof:
(i) pay me an aggregate sum of up to $300,000, in equal monthly installments
over a twelve (12) month period, less tax withholding as determined by the
Employer; (ii) pay me for an additional 197 hours of PTO ($28,413), less tax
withholding as determined by the Employer; (iii) provide me with the health
continuation coverage benefits set forth in Exhibit A; and (iv) provide me with
a release from the terms of my Covenant Not to Compete, as specified below in
Section 3 of this Agreement (collectively, the “Severance Benefits”). For the
avoidance of doubt, in the event Employer determines to stop providing my
Severance Benefits in accordance with Section 1(c) hereof, I may retain all
amounts received by me until the date of such determination of cessation of
payments of further Severance Benefits.

(c) The Severance Benefits set forth in Section 1(b) shall not be provided
unless and until the Employer receives this signed Agreement from me and the
revocation period (described below) expires without the Agreement being revoked
(the date on which the latter of these two events occurs shall be referred to as
the “Effective Date”). Additionally, the installment payments contemplated by
Section 1(b)(i) shall be made beginning sixty (60) days following the Separation
Date. Notwithstanding anything herein to the contrary, it is understood and
agreed that the Audit Committee of the Board of Directors of the Employer (the
“Committee”) may cause the Employer to discontinue the provision of the
Severance Benefits if the Committee determines, at any time, in its sole and
absolute discretion, that I have breached this Agreement or otherwise failed to
comply with my obligations hereunder in a manner satisfactory to the Committee,
including, without limitation, a failure to comply with Section 5 of this
Agreement, which determination shall be made by the Audit Committee in its sole
and absolute discretion.

 

1



--------------------------------------------------------------------------------

(d) As of the Separation Date or (only for those plans which provide that
participation ends on the last day of the month in which the separation occurs)
as of the last day of the month in which the separation occurred, I shall not be
eligible and am not eligible to participate in any Employer bonus, incentive,
benefit, insurance, or similar plans, including without limitation medical and
dental insurance, life insurance, accidental death and dismemberment insurance,
legal services plan, any retirement and 401(k) plan, vacation leave, sick leave,
disability insurance, and stock purchase plan. Nothing in this Section shall
prevent me from participating (to the extent that I am eligible to participate)
in any applicable insurance continuation coverage program as set forth in
Exhibit “A”.

(e) Subject to and regardless of any revocation or cessation of the payment of
Severance Benefits contemplated by Section 1(c) hereof, once all of the payments
to which I am determined to be entitled to by the Audit Committee referred to in
this Section 1 have been made, I acknowledge and agree that I shall have been
paid all compensation due and owing to me under this Agreement, under any
employment or other contract, whether written or oral, I have or may have had
with the Employer or any subsidiary thereof, including, without limitation, the
Existing Agreement (as defined in Section 8 hereof) under any separation or
severance policy, or from any other source of entitlement, including all salary,
bonuses, paid leave, severance pay or other benefits. I further acknowledge and
agree that the Severance Benefits are consideration for my promises in this
Agreement, and that such consideration is above and beyond any wages, salary,
bonuses, severance, or other sums or benefits to which I am entitled from the
Employer under the terms of employment or under any policy, contract, or law.

2. General Release of Claims; Covenant Not to Sue. In consideration for the
benefits provided in Section 1 of this Agreement, I agree to the following:
Except as otherwise set forth in this Agreement, to the maximum extent permitted
by law, I hereby release, acquit and forever discharge the Employer, its parents
and subsidiaries, and its and their officers, directors, agents, partners,
members, managers, servants, employees, shareholders, successors, assigns and
affiliates (each, a “Releasee” and collectively, the “Releasees”), of and from
any and all claims, liabilities, demands, causes of action, costs, expenses,
attorneys’ fees, damages, indemnities and obligations of every kind and nature,
in law, equity or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed (other than any claim for indemnification I may have
as a result of any third party action against me based on my employment with the
Employer), arising out of or in any way related to agreements, events, acts or
conduct at any time prior to the date I execute this Agreement, including, but
not limited to: the Existing Agreement (as defined in Section 8 hereof), all
claims and demands directly or indirectly arising out of or in any way connected
with my employment with the Employer or the termination of that employment,
including without limitation claims of intentional and negligent infliction of
emotional distress, claims or demands related to salary, bonuses, incentives,
commissions, stock, stock options, or any other ownership interests in the
Employer, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation, claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, the federal Age Discrimination in Employment Act of 1967
(“ADEA”), the Older Workers Benefit Protection Act, the federal Employee
Retirement Income Security Act of 1974, the federal Americans with Disabilities
Act of 1990, the Family and Medical Leave Act, tort law, contract (including my
Employment Agreement of January 1, 2014, and which I acknowledge is superseded
by this Agreement except where expressly provided in this Agreement), wrongful
discharge, discrimination, fraud, defamation, emotional distress, and breach of
the implied covenant of good faith and fair dealing; provided, however, that
nothing in this paragraph shall be construed in any way to (1) release any
claims that may not be waived as a matter of law; (2) release the Employer from
its obligation to indemnify me pursuant to the Employer’s indemnification
obligation pursuant to written agreement or applicable law; (3) release any
claim by me against the Employer relating to the validity or enforceability of
this Agreement under the ADEA or otherwise; or (4) prohibit me from exercising
any non-waivable right to file a charge with the United States Equal Employment
Opportunity Commission, the National Labor Relations Board, or any other
government agency (provided, however, that I shall not be entitled to recover
any monetary damages or to obtain non-monetary relief if the agency were to
pursue any claims relating to my employment with the Employer).

 

2



--------------------------------------------------------------------------------

I represent and agree that I have not, by myself or on my behalf, instituted,
prosecuted, filed, or processed any litigation, claims or proceedings against
the Company or any Releasees. I agree, to the maximum extent permitted by law,
not to make or file any lawsuits, complaints, or other proceedings against the
Employer or any Releasee or to join in any such lawsuits, complaints, or other
proceedings against the Employer or Releasees concerning any matter relating to
my employment with the Employer or that arose on or prior to the date of this
Agreement. The Parties agree that to the extent, if any, I may have a
non-waivable right to file or participate in a claim or charge against the
Employer or Releasees, this Agreement shall not be intended to waive such a
right to file or participate. I further agree, to the maximum extent permitted
by law, that I shall not obtain, and hereby waive any right or entitlement to
obtain, any relief or damages (whether legal, monetary, equitable, or other)
from such a non-waivable claim or charge, whether the same is filed by me or on
my behalf.

3. Release from Covenant Not to Compete. The Employer hereby releases me from my
obligations set forth in Section 6.2 of the Existing Agreement (as defined in
Section 8 hereof).

4. Non-Disparagement. To the maximum extent permitted by applicable law, I agree
that, now and in the future, I will not make, publish, or communicate to any
person or entity any defamatory or disparaging statements regarding the
Employer, its parents, subsidiaries or affiliates or any other Releasee, or
their respective products, services, officers, directors, agents, partners,
members, managers, servants, employees, shareholders, successors, and assigns,
jointly or severally. The foregoing shall not be violated by truthful statements
in response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings). I understand that by agreeing
to the provisions of this Section 4, I am waiving rights guaranteed by the First
Amendment of the United States Constitution and any State counterparts. In the
event I am requested or required by court or government agency order or request,
or through subpoena or discovery request, to disclose information that may be
deemed covered or implicated by this provision, I agree to the fullest extent
allowable by law to give the Employer, verbally and in writing, as much advanced
notice as possible of such pending disclosure so that the Employer may contest
the disclosure or seek a protective order. I also agree to limit any disclosure
to the minimum amount that is legally required to be disclosed.

 

3



--------------------------------------------------------------------------------

5. Further Assistance. I agree to make myself reasonably available to the
Employer relating to my prior services as an employee of the Employer including,
but not limited to, assisting the Employer and acting as a witness in connection
with any pending or threatened litigation or other legal proceeding with respect
to which the Employer reasonably determines my participation to be necessary,
and responding to questions and inquiries from the Audit Committee and/or the
Employer’s management, officers, directors or other committees of Employer’s
Board of Directors, with respect to all aspects of my prior services including,
but not limited to, providing full and accurate information relating to the
financial affairs and financial record-keeping of the Employer and/or any of its
subsidiaries or the business thereof, including, without limitation, the
property management business of LATPM, LLC (formerly known as ATA Property
Management, LLC). Such assistance shall be without additional compensation to me
and I acknowledge and agree that continued payment of my Severance Benefits are
expressly conditioned upon the satisfactory fulfillment of my obligations under
this Agreement, including, without limitation, this Section 5, and subject in
every manner to the terms and conditions set forth in Section 1(c) hereof;
however, I shall be reimbursed for any reasonable out-of-pocket expenses
(excluding attorney’s fees), I incur in providing such assistance. I agree to
the fullest extent allowable by law that I shall notify the Employer within
forty-eight (48) hours by contacting Stanley J. Olander, Jr., the Employer’s
Chief Executive Officer in response to any order, subpoena, notice (including
but not limited to a deposition notice), discovery request or any other request
issued by or through a state or federal court or governmental agency or any
other authority having the power to issue such an order, subpoena, notice, or
request.

6. Employment Verification. I shall direct all prospective employers seeking a
reference to Stanley J. Olander, the Employer’s Chief Executive Officer, who
will confirm only my dates of employment, title, and salary.

7. No Admission. The Parties agree that nothing contained in this Agreement
shall constitute or be treated as an admission of liability or wrongdoing by
either of them.

8. Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and except where expressly
provided herein, supersedes all prior agreements, written or oral, between me
and the Employer or its subsidiaries (or any predecessor of either), including
without limitation my Employment Agreement effective as of January 1, 2014 (the
“Existing Agreement”).

9. Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. This Agreement
may be executed and delivered by facsimile transmission of signed counterparts
or in .pdf or similar format by electronic mail transmission, and in any number
of counterparts, each of which shall be deemed an original, with the same effect
as if the signatures thereto and hereto were upon the same instruments.

 

4



--------------------------------------------------------------------------------

10. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provisions had never been contained herein. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either of the Parties.

11. Waiver. This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by the Parties or, in the case of a waiver, by the party waiving
compliance. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any such right, power or privilege nor any single or
partial exercise of any such right, power or privilege, preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

12. Assignment. This Agreement and my rights and obligations under this
Agreement may not be assigned by me without the prior written consent of the
Employer. The Employer may assign, with or without my consent, this Agreement
and its rights and obligations under this Agreement to any entity affiliated
with it or to any successor entity.

13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. Subject to the Parties’ obligations under
Section 14, the Employer and I each hereby expressly consents to the exclusive
venue and jurisdiction of the state and federal courts located in Baltimore,
Maryland, for any lawsuit arising from or relating to this Agreement.

14. Arbitration. Any disputes arising under or in connection with this Agreement
shall be resolved by binding arbitration, to be held in Baltimore, Maryland in
accordance with the Commercial Arbitration Rules, as amended from time to time,
of the American Arbitration Association (the “AAA”). The Employer and I will
each select an arbitrator, and a third arbitrator will be selected jointly by
the arbitrators selected by the Employer and me within 15 days after demand for
arbitration is made by a party. If the arbitrators selected by the Employer and
me are unable to agree on a third arbitrator within that period, then either the
Employer or me may request that the AAA select the third arbitrator. The
arbitrators will possess substantive legal experience in the principal issues in
dispute and will be independent of the Employer and me. To the extent permitted
by applicable law and not prohibited by the Employer’s certificate of
incorporation and bylaws, the Employer will pay all expenses (including my
reasonable expenses, including my reasonable legal fees, if I am the prevailing
party in such arbitration) incurred in connection with arbitration and the fees
and expenses of the arbitrators and will advance such expenses from time to time
as required. Except as may otherwise be agreed in writing by the Parties or as
ordered by the arbitrators upon substantial justification shown, the hearing for
the dispute will be held within 60 days of submission of the dispute to
arbitration. The arbitrators will render their final award within 30 days
following conclusion of the hearing and any required post-hearing briefing or
other proceedings ordered by the arbitrators. The arbitrators will state the
factual and legal basis for the award. The decision of the arbitrators will be
final and binding and not subject to judicial review and final judgment may be
entered upon such an award in any court of competent jurisdiction, but entry of
such judgment will not be required to make such award effective.

 

5



--------------------------------------------------------------------------------

15. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE TRIAL BY JURY AS TO ANY AND
ALL FUTURE LITIGATION BETWEEN THEM, INCLUDING ANY CLAIMS AND/OR DISPUTES ARISING
OUT OF OR RELATING TO THIS AGREEMENT.

16. Notices. Any notice, consent or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice, consent or other communication
shall be deemed given when so delivered personally, delivered by overnight
courier, telexed or sent by facsimile transmission or, if mailed, five days
after the date of deposit in the United States mails as follows:

If to the Employer, to:

Landmark Apartment Trust, Inc.

3505 E. Frontage Road

Suite 150

Tampa, Florida 33607

Attention: Board of Directors c/o Secretary

Fax: (561) 745-8745

Email: aszydlowski@latapts.com

with a copy, in the case of notice, to:

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Attention: Stuart A. Barr

Fax: (202) 637-5910

Email: stuart.barr@hoganlovells.com

If to me, to:

Elizabeth Truong

2561 Pepperwood Circle South

North Palm Beach, FL 33410

with a copy in the case of notice to:

Lindsey Wagner

Cathleen Scott & Associates, P.A.

Jupiter Gardens

250 S. Central Blvd., Ste. 104

Jupiter, FL 33458

E-mail: lwagner@csapalaw.com

 

6



--------------------------------------------------------------------------------

Any such person may by notice given in accordance with this Section to the other
Party hereto designate another address or person for receipt by such person of
notices hereunder.

17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

18. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

19. Application of Section 409A. This Agreement and the amounts payable and
other benefits hereunder are intended to comply with, or otherwise be exempt
from, Section 409A of the Tax Code. This Agreement shall be administered,
interpreted and construed in a manner consistent with Section 409A. If any
provision of this Agreement is found not to comply with, or otherwise not to be
exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the sole discretion of the Employer’s Board or Compensation Committee
and without requiring my consent, in such manner as the Board or Compensation
Committee determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A. Each payment under this Agreement
shall be treated as a separate identified payment for purposes of Section 409A.
The preceding provisions shall not be construed as a guarantee by the Employer
of any particular tax effect to me of the payments and other benefits under this
Agreement.

(a) With respect to any reimbursement of expenses of or any provision of in-kind
benefits to me, such reimbursement of expenses or provision of in-kind benefits
shall be subject to the following conditions: (a) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Tax Code; (b) the reimbursement of an eligible
expense shall be made no later than the end of the year after the year in which
such expense was incurred; and (c) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

(b) If a payment obligation under this Agreement is subject to Section 409A, the
payment shall be paid only in connection with my “separation from service” (as
defined in Treas. Reg. Section 1.409A-1(h)). If a payment obligation under this
Agreement arises on account of my “separation from service” (as defined under
Treas. Reg. Section 1.409A-1(h)) while I am a “specified employee” (as defined
under Treas. Reg. Section 1.409A-1(h)), any payment of “deferred compensation”
(as defined under Treasury Regulation Section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through
(b)(12)) that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid on the first day of
the seventh month beginning after the date of my separation from service or, if
earlier, within 15 days after the appointment of the personal representative or
executor of my estate following my death.

 

7



--------------------------------------------------------------------------------

20. Acknowledgment. I acknowledge that I am knowingly and voluntarily waiving
and releasing any rights I may have under the ADEA. I also acknowledge that the
consideration given under the Agreement for the waiver and release is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Agreement; (B) I have the right to
consult with an attorney prior to executing this Agreement; (C) I have
twenty-one (21) days to consider this Agreement (although I may choose to
voluntarily execute this Agreement earlier); (D) I have seven (7) days following
my execution of this Agreement to revoke the Agreement by providing a written
notice of revocation to Stanley J. Olander, the Employer’s Chief Executive
Officer; and (E) this Agreement shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth (8th) day after I
execute this Agreement (provided that I do not revoke it). Notwithstanding the
foregoing, the Parties agree that any revisions or modifications to this
Agreement, whether material or immaterial, will not and did not restart the time
periods contemplated by this Section 20.

21. Expenses. Each of the parties shall bear its own costs and expenses,
including, without limitation, attorneys’ fees relating to or arising from the
negotiation and execution of this Agreement.

22. Confidentiality. The parties acknowledge and agree that this Agreement will
be filed by Employer with the United States Securities and Exchange Commission.

23. Capacity. I am of legal age and mental competence to enter into this
Agreement.

24. Representation. The parties affirm that they have carefully read the terms
of this Agreement, that they know and understand the contents and meaning of
this Agreement and that they sign this Agreement as a matter of their own free
acts and after consultation with their own legal counsel. The parties further
agree that this Agreement shall be deemed the joint work product of the parties
hereto and their respective counsel, including legal counsel, and each of the
parties shall be considered the drafters of this Agreement. Any rule of
construction to the effect that any ambiguities are to be construed against the
drafting party shall not be applicable in any interpretation of this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS HEREOF, THE PARTIES HAVE AFFIXED THEIR SIGNATURES BELOW:

 

Elizabeth Truong     Landmark Apartment Trust, Inc. /s/ Elizabeth Truong     By:
  /s/ Stanley J. Olander, Jr. Date: January 19, 2015    

Stanley J. Olander, Jr.

Chief Executive Officer

Date: January 22, 2015

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Health Continuation Coverage

Provided that I am eligible and have made the necessary elections for
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), under a health, dental or vision plan
sponsored by the Employer, the Employer shall pay for the applicable premiums
(inclusive of premiums for my dependents for such health, dental or vision plan
coverage as in effect immediately prior to the Separation Date) for such
continued health, dental or vision plan coverage following the Separation Date
for twelve (12) months (but in no event after such time as I am eligible for
coverage under a health, dental or vision insurance plan maintained and offered
by a subsequent employer or as my dependents and I are no longer eligible for
COBRA coverage); provided that it is expressly understood and agreed that
nothing in this Exhibit A shall restrict the ability of the Employer to
generally amend or terminate such plans and programs from time to time in its
sole discretion; provided further that if continued payment by the Employer to
me of the applicable premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended, or any statute or regulation of similar effect (including,
without limitation, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing such continued payment, the Employer will instead pay me on the
first day of each month a fully taxable cash payment equal to the applicable
premiums for that month, subject to applicable tax withholdings, for the
remainder of the twelve (12) month period. Such coverage shall be counted as
coverage pursuant to COBRA. The Employer shall have no obligation in respect of
any premium payments (or any other payments in respect of health, dental or
vision coverage from the Employer) following the effective date of my coverage
by a health, dental or vision insurance plan of a subsequent employer. I shall
be required to notify the Employer immediately if I become eligible to be
covered by a health, dental or vision insurance plan of a subsequent employer.
If my dependents and I continue coverage pursuant to COBRA following the
conclusion of the twelve (12) month period, I will be responsible for the entire
payment of such premiums required under COBRA for the duration of the COBRA
period.

For purposes of this Exhibit A, (i) references to COBRA shall be deemed to refer
also to analogous provisions of state law, and (ii) any applicable insurance
premiums that are paid by the Employer shall not include any amounts payable by
me under a Code Section 125 health care reimbursement plan, which amounts, if
any, are my sole responsibility. I acknowledge that for purposes of the
continuation coverage requirements of group health plans under the COBRA, and
the group health provisions of the Maryland Annotated Code, a “qualifying event”
and “applicable change in status” occurs on the Separation Date.

 

10